Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 1 of 23

 

From: ~Allison <allison@blushingbooks.com>

Sent: 4/19/2018 3:09:23 PM -0500

To: Bethany Burke <bethany@pblushingbooks.com>
cc: Rachelle Soto <rachellespen@gmail.com>
Subject: Re: Knockoff of Born to be Bound

DMCA's have been sent to

Amazon
iBooks

B&N

Kobo
Google Play

Allison
Production Manager

Blushing Books Store

 

~ Twitter @Blushing Books

~Facebook Blushing Books page

~Pinterest ~Blushing Books Publications~

On Thu, Apr 19, 2018 at 3:28 PM, Bethany Burke <bethany@blushingbooks.com> wrote:
Your FB post is extremely strong and I 100% support you making it.

I think your decision to hide behind Blushing and paint us as the instigators is how it absolutely
should be. Let us take the heat. All you have to say is “My publisher chose to take action. It
was and continues to be out of my hands.” Let people get mad at us.

Also, however, if you get personally any threatening letters, p.m.s ... anything, please pass them
on immediately. I will only strengthen the position with Amazon.

Today, I had a super busy day and was not able to check mail a single time until right now.
Tomorrow, I will have a lighter day and will check email in the morning France time.

Anne

On Apr 19, 2018, at 7:30 PM, Rachelle Soto <rachellespen@qmail.com> wrote:

When the books come down and the inevitable backlash begins, this is what I intend

SOTO_000487
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 2 of 23

to post on FB about it. If you have any feedback on this, please let me know. :)

Plagiarism and Copyright Infringement

I am only going to make one post about this, because I believe fans have a right to know
why there has been some chaos behind the scenes and the reasons for it. I mostly likely
won’t be answering comments on this post. That’s not to be rude, but for my own sanity.
I’d rather address this once, put this behind me, and move on.

My publishing house has chosen to take legal action against another author for plagiarism
and copyright infringement of one of my books. They own the rights to print and
distribute my story, and should an outside influence try to profit from it, they are legally
bound to respond. This is outside of my control.

In order for everyone to be on the same page as to why this is happening, it’s important to
understand what the difference is between plagiarism and copyright infringement. The
two terms tend to go hand and hand, but are not the same thing. Plagiarism is when
someone takes the words of one author and uses them in their own story. Writers can
plagiarize more than just prose. They can steal scenes, characters, plots, and ideas. For
example, lifting lines from one book, slightly modify the sentence (paraphrasing), and
then using it in another book is bad. If this happens one or two times, no one really cares.
If this happens dozens of times (hundreds?), you have a problem. The only way to get
away with it, is to credit the author you borrowed from—tike how I used Sun Tzu quotes
in Alpha’s control, yet made it clear I was not the original author of the quotes. I never
tried to take credit for writing them myself.

Copyright infringement is the unauthorized use of copyright protected material. It is not
the same as plagiarizing, where an “author” is claiming to be the originator of someone
else’s work. There are legal ramifications for copyright infringement.

According to my publishing house, both were violated in this instance.

When you read a book you love, usually you don’t remember exact sentences. You recall
how the story made you feel. Should you read another book that gives you that same
lovely feeling, you’re going to like both books. Maybe you noticed a lot of similarities
though. Maybe you couldn’t put your finger on it, but you thought, “hmmm, this reminds

SOTO_000488
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 3 of 23

me a lot of Addison Cain’s book.” That’s because at times you were essentially reading
my book: my sentences paraphrased and presented from a male POV instead of a
female—mny story arc, my characters, my plot—folded into another person’s book.

I do not own Omegaverse. That is not in question here. Please, if you love Omegaverse
and want to write stories in that genre, I will be the first to support you (and beg for.a
copy of the book because I neeeeeeed more!). This is not an issue of writing in the
Omegaverse or using common tropes.

When things like this happen, it’s a lose/lose situation for the victim. No matter what I
say, I’m going to be painted as the bad guy. I tried to do everything right here. I was
diplomatic and ignored it. I kept a friendly public persona regarding the issue. I even,
stupidly, promoted the other person's story without having read it after several fans had
warned me. I never commented on posts regarding the book in question. My personal
feelings were kept private. Unfortunately, no matter how I tried to stay above it, things
escalated.

The author in question was given the opportunity to credit me when she published the
book, she chose not to. She chose to use my book as a framework for her own, but then
take it several steps further buy using my sentences, scenes, and story arc too.

Then this this person, or someone affiliated with them, began posting harmful comments
dragging my name through the mud. All of this after I had done nothing in response to the
many, many, many complaints I’d received.

Because my publishing house is choosing to pursue legal action, I have been told I cannot
share the totality of the evidence (and friends, it’s a lot). But I do want to show you some
of it, so you can understand the depth of the problem.

From one side by side read-through, 13 sentences were lifted from chapter one of BTBB
alone. My publisher is sure more were lifted, and placed in various parts of the book and
has compiled and shown me a list that, frankly, made hurt my heart when I read it.

As for plot:

SOTO_000489
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 4 of 23

BTBB: Protagonist is leader of a violent army that has taken over a city. His men follow
without question.

CtC: Protagonist is leader of a violent army that has taken over a city. His men follow
without question.

BTBB: Omegas are dying off from attacks by Alphas. They go into hiding to survive.

CtC: Omegas are dying off from attacks by Alphas. They go into hiding to survive.

BTBB: Main protagonist is searching for the missing Omegas to give them to his soldiers.

CtC: Main protagonist is searching for the missing Omegas to give them to his soldiers.

BTBB: Protagonist has Beta confidant as second in command. It is the only Beta in the
army.

CtC: Protagonist has Beta confidant as second in command. It is the only Beta in the
army.

BTBB: Claire (an Omega) approaches protagonist disguised as a Beta in order to help the
Omegas.

CtC: Cailyn (an Omega) approaches protagonist disguised as a Beta in order to help the
Omegas.

BTBB: Claire suppresses her scent and estrous by use of drugs so that she can pass for a
Beta.

CtC: Cailyn suppresses her scent and haze by use of magic so that she can pass for a Beta.

BTBB: Claire’s drugs fail in a room full of Alpha males. All Alphas who smell her enter a
rut. A fight breaks out. Protagonist fights off potential suitors and steals her away.

CtC: Cailyn’s magic fails in a room full of Alpha males. All Alphas who smell her enter a
rut. A fight breaks out. Protagonist fights off potential suitors and steals her away.

SOTO_000490
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 5 of 23

BTBB: Alpha undresses before Omega. "You are fighting your cycle."

CtC: Alpha undresses before Omega. “You fight your instincts.”

BTBB: Omega fights instincts to refuse Alpha’s advances. Fails.

CtC: Omega fights instincts to refuse Alpha’s advances. Fails.

BTBB: Omega is mindless in her estrous. Has no free will to reject Alpha.

CtC: Omega is mindless in her haze. Has no free will to reject Alpha.

BTBB: Shepherd takes advantage of the situation to make the Omega his mate.

CtC: Drocco takes advantage of the situation to make the Omega his mate.

BTBB: Claire enters a depression once her estrous has ended. She does not want to be
mated to Shepherd. Protagonist does not understand why she refuses to behave as an
Omega and adore him. He forces her to comply with her nature despite her personal
feelings.

CtC: Cailyn enters a depression one her estrous has ended. She does not want to be mated
to Drocco. Protagonist does not understand why she refuses to behave as an Omega and
adore him. He forces her to comply with her nature despite her personal feelings.

BTBB: Shepherd does not understand why Claire does not act like an obedient Omega.

CtC: Drocco does not understand why Cailyn does not act like an obedient Omega.

BTBB: Protagonist locks Omega away in his room so that she cannot escape.

CtCa: Protagonist locks Omega away in his room so that she cannot escape.

BTBB: Protagonist is obsessed with his Omega. Demands she obey despite her vocal
rejection of the match.

CtC: Protagonist is obsessed with his Omega. Demands she obey despite her vocal
rejection of the match.

SOTO_000491
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 6 of 23

BTBB: Alpha is given unwanted advice from Beta second in command.

CtC: Alpha is given unwanted advice from Beta second in command.

BTBB: Protagonist uses information unwillingly gathered from his Omega to hunt
missing Omegas.

CtC: Protagonist uses information unwillingly gathered from his Omega to hunt missing
Omegas.

BTBB: Instead of asking Claire why she is unhappy, Protagonist seeks to manipulate her
feelings using outside help.

CtC: Instead of asking Cailyn why she is unhappy, Protagonist seeks to manipulate her
feelings using outside help.

BTBB: The Omega falls into a deeper depression and desires to die. Worries constantly
about missing Omegas.

CtC: The Omega falls into a deeper depression and desires to die. Worries constantly
about missing Omegas.

BTBB: Omega goes on hunger strike.

CtC: Omega stops eating.

BTBB: Protagonist is unwilling to change world view, even if it would make the Omega
happy.

CtC: Protagonist is unwilling to change world view, even if it would make the Omega
happy.

BTBB: Once contacted, the other hidden Omegas betray Claire.

CtC: Once contacted, the other hidden Omegas betray Cailyn.

SOTO_000492
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 7 of 23

BTBB: Omega begins to develop Stockholm syndrome, questions her reactions and is
confused.

CtC: Omega begins to develop Stockholm syndrome, questions her reactions and is
confused.

BTBB: Protagonist tries to make Claire jealous. This in turn breaks her spirit.

CtC: Protagonist tries to make Cailyn jealous. This in turn breaks her spirit.

BTBB: Claire escapes at first opportunity, jumping off a balcony, escapes into city
leaving book on cliffhanger.

CtC: Cailyn escapes at first opportunity, floating off a balcony, escapes into city leaving
book on cliffhanger.

Please consider that this is very serious. A publishing house does not make a move like
this without solid evidence and the full knowledge that any legal battle is already won.
I’m sick to my stomach thinking about it. ] wish this had never happened. I apologize to
every single one of you who were affected by this mess. I apologize to anyone who has
been upset by this. And lastly, I apologize to my fans, and the fans of Omegaverse. No
one is winning here.

For the torches and pitchforks that will inevitably come my way, please remember that
I’m just a regular person stuck in the middle of this mess too. I never asked for this, and
I’m heartbroken.

On Thu, Apr 19, 2018 at 10:25 AM, ~Allison <allison@blushingbooks.com> wrote:
So it looks like they are up on Google Play and Kobo so I am adding those places to
the list as well.

Allison
Production Manager

Blushing Books Store

 

SOTO_000493
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 8 of 23

~Twitter @BlushineBooks

 

~Facebook Blushing Books page

~Pinterest ~Blushing Books Publications~

On Thu, Apr 19, 2018 at 12:04 AM, Rachelle Soto <rachellespen@qmail.com>
wrote:
Hi Anne,

I am so excited that you are enjoying France! Don’t worry, my lips are sealed. But
I'm still cheering for you from Virginia.

Okay, here are my thoughts. It’s important to take a stand. After all, Blushing Books
wouldn’t just be doing this for me. You’re doing it for Blushing’s best interests too.
Zoey Ellis is stealing from both of us.

I would not write the author a warning letter. She is aware of what she did and has
already stirred up shit and lied by omission. File the DMCAs immediately to
Amazon, iTunes, and B&N (should only take 5 mins each). If you want to write her
afterward with demands to see her financials, by all means go for it.

I good friend of mine made it 44% if the way through CtC tonight and created a
spreadsheet for you with several instances where my verbiage was paraphrased, and
the positions where it happened between her book and my manuscript. Zoey Ellis
basically wrote BTBB but from the males POV... and badly. I know there are many
more instances, but these are just what stood out to her with a quick side by side. I
will try to squeeze in a read through tomorrow to add to this.

If amazon, iTunes, and B&N comply with the DMCA (which they should considering
the evidence) and a stink arises, | am prepared for the backlash. I went through it with
Reborn, and I’m not afraid. To settle it down, I will deflect to Blushing and remain
distant and naive. “Readers sent in complaints. The publisher filed a DMCA based on
evidence they uncovered of copyright infringement. Any issues should be raised with
them. This is out of my hands.” And I will remain silent publicly, unless it gets to a
point that a single, professional post on the topic (once again deflecting to the
publisher) needs to be posted.

Some people will be reactive right out of the gate, but that’s why I have a publisher to

SOTO_000494
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 9 of 23

hide behind. It will pass quickly. So long as I stay above the fray, we’re all good. I’m
very good at not engaging with crazy.

Interesting article btw! As it was a summary judgement, I’m not concerned. The
plaintiff should not have made that mistake, and their lawyers should have known
better to use a summary judgement on a copyright case.

-Addison

On Wed, Apr 18, 2018 at 6:38 PM, Bethany Burke
<bethany@blushingbooks.com> wrote:
Hi Rachelle,

 

I am in the loop on this. I don’t know if you spoke to Allison on the phone
but the screenplay thing that we talked about last fall when we had lunch
with Katie? That’s going on right now... I'm in France. AsI told you last
fall we are keeping this extremely quiet, as nothing may come of it, and I
would prefer that it just be kept very separate from Blushing. But since you
already did know, and I trust your discretion 100%, I do want you to know
that that’s where I am. I am working every day while over here, but with
the time change plus what I’m actually doing, it’s a bit limited.

I did want to say that I rushed to respond the other day without thinking.
The only time we’ve had a problem with Amazon basically denying EITHER
party the right to publish was when the dispute was about the exact same
book and the dispute was about who owns the rights. (And when that
happens they WILL deny both parties - even when absolutely iron clad
contracts exist.) | Since that’s not the case here, it is a moot point and
one I should never have mentioned.

I’ve attached the initial proposal of a letter we crafted for Amazon. I do
think the fact that you've been contacted by a “friend” of Zoey Ellis and
been asked to release a statement supporting her work is very telling - and
should be included.

Please review the attached and give us your thoughts.

I agree with others you've spoken to: I don’t think you will suffer any
negative consequences by moving forward. Amazon might not take the
other author’s book down - but I don’t see you/Blushing being penalized in
any way. There’s no way she could file anything against your book since
yours came out two years earlier.

Here are my thoughts in no particular order. I do believe that it’s in our

best interests to not rush into this and make what we’re doing as strong
and as “right” as possible.

SOTO_000495
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 10 of 23

#1. First, for us to ask that both books be removed (and thus also block
the publication of the third) we need to establish that both books contain
similarities. The list you sent was impressive, but it needs to also contain
whether the similarity was from book one, book two or both books.

#2. The last thing you want to do is pour over her books any longer, BUT if
you could establish a single sentence that’s directly plagiarized it would
really strengthen this. Another thing that would be fabulous is if you could
point to similar story beats . In other words, prove that she used your book
as a template - 10% of the way in, this happened 17% of the way in, this
happened... even if the page counts are different. I suspect what she did is
went through your book, used it as an outline, and then wrote her own
words on top of your outline

#3. Third, for form’s sake, I believe the initial correspondence should
properly be with her. She must have a website, so we do have some way
of getting in touch. Blushing should send a letter to her demanding the
removal of the books and the immediate access to all financial records since
technically she owes you all of those royalties. It may be enough to scare
her into doing it when she sees you are serious. We give her 72 hours to
respond, and then if she doesn’t, we send a second letter from our
attorney. Then we go to Amazon.

#4. Also, for form’s sake, if we do contact Amazon, we need to send
similar letters to B&N and Apple.

#5. However, before we move ahead, I'd like you to really think about
whether you want to do this. I agree - it sickening - and clearly she
plagiarized your entire plot. But that having been said, is this really
hurting you? If anything, fans of her books - reading the reviews of her
books - might buy yours. Controversy frequently helps books I don't think
there’s a point at which anyone would ever be on Amazon and be trying to
decide between her book and yours... and choose hers. They might read
both but one or the other? Probably not. If we move ahead with this, you
will have a profound enemy for life... someone who will likely attack you at
every opportunity, and get all of her friends to do so. She'll come up with
another pen name - and be your worst nightmare. I am NOT trying to tell
you not to do it, but I do want you to go into this with the clear-eyed
understanding that as hard as it might be to swallow, doing nothing is an
option that should be on the table. However, if you want to go ahead with
it, Blushing supports you 100%

Also you might find this legal case interesting:
https: //www.leagle.com/decision/19921354885fsupp46911264

Anne

On Apr 18, 2018, at 8:29 PM, Rachelle Soto

Now that I've thought it over, both books should be taken down.
She shouldn't profit off screwing me over. THANK YOU for your

SOTO_000496
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 11 of 23

support on this.

On Wed, Apr 18, 2018 at 2:16 PM, Rachelle Soto

<rachellespen@qmail.com> wrote:
Whoops, saw some spelling errors. Sorry. Lets try this again:

The story arc is a replica of Born to be Bound. Here are key points:

BTBB: Protagonist is leader of a violent army that has taken over a
city. His men follow without question.

CtC: Protagonist is leader of a violent army that has taken over a city.
His men follow without question.

BTBB: Omegas are dying off from attacks by Alphas. They go into
hiding to survive.

CtC: Omegas are dying off from attacks by Alphas. They go into
hiding to survive.

BTBB: Main protagonist is searching for the missing Omegas to give
them to his soldiers.

CtC: Main protagonist is searching for the missing Omegas to give
them to his soldiers.

BTBB: Protagonist has Beta confidant as second in command. It is
the only Beta in the army.

CtC: Protagonist has Beta confidant as second in command. It is the
only Beta in the army.

BTBB: Claire (an Omega) approaches protagonist disguised as a
Beta in order to help the Omegas.

CtC: Cailyn (an Omega) approaches protagonist disguised as a Beta
in order to help the Omegas.

BTBB: Claire suppresses her scent and estrous by use of drugs so
that she can pass for a Beta.

CtC: Cailyn suppresses her scent and haze by use of magic so that
she can pass for a Beta.

BTBB: Claire’s drugs fail in a room full of Alpha males. All Alphas
who smell her enter a rut. A fight breaks out. Protagonist fights off
potential suitors and steals her away.

CtC: Cailyn’s magic fails in a room full of Alpha males. All Alphas
who smell her enter a rut. A fight breaks out. Protagonist fights off
potential suitors and steals her away.

SOTO_000497
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 12 of 23

BTBB: Alpha undresses before Omega. "You are fighting your
cycle."
CtC: Alpha undresses before Omega. “You fight your instincts.”

BTBB: Omega fights instincts to refuse Alpha’s advances. Fails.
CtC: Omega fights instincts to refuse Alpha’s advances. Fails.

BTBB: Omega is mindless in her estrous. Has no free will to reject
Alpha.
CtC: Omega is mindless in her haze. Has no free will to reject Alpha.

BTBB: Shepherd takes advantage of the situation to make the Omega
his mate.

CtC: Drocco takes advantage of the situation to make the Omega his
mate.

BTBB: Claire enters a depression one her estrous has ended. She
does not want to be mated to Shepherd. Protagonist does not
understand why she refuses to behave as an Omega and adore him.

He forces her to comply with her nature despite her personal feelings.
CtC: Cailyn enters a depression one her estrous has ended. She does
not want to be mated to Drocco. Protagonist does not understand why
she refuses to behave as an Omega and adore him. He forces her to
comply with her nature despite her personal feelings.

BTBB: Shepherd does not understand why Claire does not act like an
obedient Omega.

CtC: Drocco does not understand why Cailyn does not act like an
obedient Omega.

BTBB: Protagonist locks Omega away in his room so that she cannot
escape.

CtCa: Protagonist locks Omega away in his room so that she cannot
escape.

BTBB: Protagonist is obsessed with his Omega. Demands she obey
despite her vocal rejection of the match.

CtC: Protagonist is obsessed with his Omega. Demands she obey
despite her vocal rejection of the match.

BTBB: Alpha is given unwanted advice from Beta second in
command.
CtC: Alpha is given unwanted advice from Beta second in command.

SOTO_000498
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 13 of 23

BTBB: Protagonist uses information unwillingly gathered from his
Omega to hunt missing Omegas.

CtC: Protagonist uses information unwillingly gathered from his
Omega to hunt missing Omegas.

BTBB: Instead of asking Claire why she is unhappy, Protagonist
seeks to manipulate her feelings using outside help.

CtC: Instead of asking Cailyn why she is unhappy, Protagonist seeks
to manipulate her feelings using outside help.

BTBB: The Omega falls into a deeper depression and desires to die.
Worries constantly about missing Omegas.

CtC: The Omega falls into a deeper depression and desires to die.
Worries constantly about missing Omegas.

BTBB: Omega goes on hunger strike.
CtC: Omega goes on hunger strike.

BTBB: Protagonist is unwilling to change world view, even if it
would make the Omega happy.

CtC: Protagonist is unwilling to change world view, even if it would
make the Omega happy.

BTBB: Once contacted, the other hidden Omegas betray Claire.
CtC: Once contacted, the other hidden Omegas betray Cailyn.

BTBB: Omega begins to develop Stockholm syndrome, questions her
reactions and is confused.

CtC: Omega begins to develop Stockholm syndrome, questions her
reactions and is confused.

BTBB: Protagonist tries to make Claire jealous. This in turn breaks
her spirit.

CtC: Protagonist tries to make Cailyn jealous. This in turn breaks her
spirit.

BTBB: Claire escapes at first opportunity, jumping off a balcony,
leaving book on cliffhanger.

CtC: Cailyn escapes at first opportunity, floating off a balcony,
leaving book on cliffhanger.

On Wed, Apr 18, 2018 at 2:12 PM, Rachelle Soto

SOTO_000499
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 14 of 23

<rachellespen@gmail.com> wrote:
Writing this out has made me sick to my stomach. I'm sure

there are lifted lines, but I have not gone through it with a fine
tooth comb. Here is what I have so far:

The story arc is a replica of Born to be Bound. Here are key points:

BTBB: Protagonist is leader of a violent army that has taken over a
city. His men follow without question.

CtC: Protagonist is leader of a violent army that has taken over a
city. His men follow without question.

BTBB: Omegas are dying off from attacks by Alphas. They go into
hiding to survive.

CtC: Omegas are dying off from attacks by Alphas. They go into
hiding to survive.

BTBB: Main protagonist is searching for the missing Omegas to
give them to his soldiers.

CtC: Main protagonist is searching for the missing Omegas to give
them to his soldiers.

BTBB: Protagonist has Beta confidant as second in command. It is
the only Beta in the army.

CtC: Protagonist has Beta confidant as second in command. It is
the only Beta in the army.

BTBB: Claire (an Omega) approaches protagonist in disguised as a
Beta in order to help the Omegas.

CtC: Cailyn (an Omega) approaches protagonist in disguised as a
Beta in order to help the Omegas.

BTBB: Claire suppresses her scent and estrous by use of drugs so
that she can pass for a Beta.
CtC: Cailyn suppresses her scent and haze by use of magic.

BTBB: Claire’s drugs fail in a room full of Alpha males. All
Alphas who smell her enter a rut. A fight breaks out. Protagonist
fights off potential suitors and steals her away.

CtC: Cailyn’s magic fails in a room full of Alpha males. All
Alphas who smell her enter a rut. A fight breaks out. Protagonist
fights off potential suitors and steals her away.

BTBB: Alpha undresses before Omega. "You are fighting your

SOTO_000500
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 15 of 23

cycle."
CtC: Alpha undresses before Omega. “You fight your instincts.”

BTBB: Omega fights instincts to refuse Alpha’s advances. Fails.
CtC: Omega fights instincts to refuse Alpha’s advances. Fails.

BTBB: Omega is mindless in her estrous. Has no free will to reject
Alpha.

CtC: Omega is mindless in her haze. Has no free will to reject
Alpha.

BTBB: Shepherd takes advantage of the situation to make the
Omega his mate.

CtC: Drocco takes advantage of the situation to make the Omega
his mate.

BTBB: Claire enters a depression one her estrous has ended. She
does not want to be mated to Shepherd. Protagonist does not
understand why she refuses to behave as an Omega and adore him.
He forces her to comply with her nature despite her personal
feelings.

CtC: Cailyn enters a depression one her estrous has ended. She
does not want to be mated to Drocco. Protagonist does not
understand why she refuses to behave as an Omega and adore him.
He forces her to comply with her nature despite her personal
feelings.

BTBB: Shepherd does not understand why Claire does not act like
an obedient Omega.

CtC: Drocco does not understand why Cailyn does not act like an
obedient Omega.

BTBB: Protagonist locks Omega away in his room so that she
cannot escape.

CtCa: Protagonist locks Omega away in his room so that she
cannot escape.

BTBB: Protagonist is obsessed with his Omega. Demands she obey
despite her vocal rejection of the match.

CtC: Protagonist is obsessed with his Omega. Demands she obey
despite her vocal rejection of the match.

BTBB: Alpha is given unwanted advice from Beta second in

SOTO_000501
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 16 of 23

command.
CtC: Alpha is given unwanted advice from Beta second in
command.

BTBB: Protagonist uses information unwillingly gathered from his
Omega to hunt missing Omegas.

CtC: Protagonist uses information unwillingly gathered from his
Omega to hunt missing Omegas.

BTBB: Instead of asking Claire why she is unhappy, Protagonist
seeks to manipulate her feelings outside help.

CtC: Instead of asking Cailyn why she is unhappy, Protagonist
seeks to manipulate her feelings outside help.

BTBB: The Omega falls into a deeper depression and desires to
die. Worries constantly about missing Omegas.

CtC: The Omega falls into a deeper depression and desires to die.
Worries constantly about missing Omegas.

BTBB: Omega goes on hunger strike.
CtC: Omega goes on hunger strike.

BTBB: Protagonist is unwilling to change world view, even if it
would make the Omega happy.

CtC: Protagonist is unwilling to change world view, even if it
would make the Omega happy.

BTBB: Once contacted, the other hidden Omegas betray Claire.
CtC: Once contacted, the other hidden Omegas betray Cailyn.

BTBB: Omega begins to develop Stockholm syndrome, questions
her reactions and is confused.

CtC: Omega begins to develop Stockholm syndrome, questions her
reactions and is confused.

BTBB: Protagonist tries to make Claire jealous. This in turn breaks
her spirit.

CtC: Protagonist tries to make Cailyn jealous. This in turn breaks
her spirit.

BTBB: Claire escapes at first opportunity, jumping off a balcony,
leaving book on cliffhanger.

CtC: Cailyn escapes at first opportunity, floating off a balcony,
leaving book on cliffhanger.

SOTO_000502
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 17 of 23

On Wed, Apr 18, 2018 at 9:44 AM, Rachelle Soto
<rachellespen@qmail.com> wrote:

i don't think she'll know how to do that. And if she does, we
sue. I applied for the copyright last night, and my book came
out 2 years before hers.

On Wed, Apr 18, 2018 at 9:31 AM, Allison
<allison@blushingbooks.com> wrote:

I’m still working on it. I will email you as soon as I have
some info. I don’t think we will have a problem getting it
down. My only concern is if we report her book as copyright
and then she does the same to you. We may not be able to
get yours back up. Amazon is very “hands off” when this
happens. We had this happen before. An author had a book
up with another publisher who went under. No response for
years. No payments. Etc. she finally reported the book so
that we could publish it. Even with a contract and
everything Amazon blocked the book and would not let us
publish it because it had been previously reported under a
copyright infringement.

Sent from my iPhone

On Apr 18, 2018, at 9:17 AM, Rachelle Soto
<rachellespen@qmail.com> wrote:

How are we doing on this?

On Tue, Apr 17, 2018 at 8:21 PM, Rachelle Soto
<rachellespen@qmail.com> wrote:

So this is what | need:

| want a screenshot or forward of the auto-
email response from Amazon for the DMCA to
share with my lawyer. I’m reaching out to other
authors who have had copyright infringement
issues and they told me they had zero issues
with Amazon after complaining. It will
strengthen our case that reviews are specifically
stating this book is a rip off. I’d also like to
brainstorm on other steps we can take on this.

On Tue, Apr 17, 2018 at 8:12 PM, Rachelle
Soto <rachellespen@gmail.com> wrote:

SOTO_000503
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 18 of 23

Im looking at the copyright website. Do you
now offhand which forms I need to fill out? I
don't want to rage fill out the wrong one. lol

On Tue, Apr 17, 2018 at 7:50 PM, Allison
<allison@blushingbooks.com> wrote:
I’m so sorry! I will get on this first thing in
the morning. If I were you I would file a
copyright now. We also have where you
submitted it to us!
I’m good news our customer service lady
emailed today asking about book two in
the last series. She said she gets emails
all the time asking about to.

I'll touch base tomorrow.
Hugs,
Sent from my iPhone

On Apr 17, 2018, at 7:45 PM, Rachelle
Soto <rachellespen@qmail.com> wrote:

I'm now being attacked publicly
even though I've stayed silent. |
don't have a copyright filed for this,
but Allison, can you submit my
contract as proof of first publishing
and send in a DMCA to Amazon.

On Mon, Apr 16, 2018 at
11:04 AM, Rachelle Soto
<rachellespen@qmail.com>
wrote:
I read the book and it did
set off lots of alarms. Its not
dystopian, but in a fantasy
world with magic, but the
plot is so freaking similar
[and though she
acknowledged lots of people
at the end (including a book
that is straight up copywrite
infringement of Game of
Thrones), she did not
acknowledge me. If she had,
I would not have been so
pissed]. She is also sending
another author (Nora Ash)

SOTO_000504
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 19 of 23

to ask me to make a public
post claiming that I do not
think it was a knock off. I'm
starting to wonder if Nora
Ash is Zoey Ellis.

These are the similarity in plot
listed by one of the readers:

1. Omegas are
disappearing = Omegas are
starving

2. Cailyn seeks help
{information) for
Omegas and Drocco can
provide that. Claire
seeks help (food) for
Omegas and Sheppard
can provide that.

3. Cailyn suppresses her
Haze (by use of magic) =
Claire suppresses her
Heat by use of drugs.

4. Cailyn’s magic stops
working and she goes
into Haze in a room full
of alphas = Claire’s Heat
suppressants were
actually Heat prompters
and she goes into heat
in a room full of alphas.

5. Cailyn becomes
despondent once her
Haze is over; Drocco is
mystified on why she
doesn’t act like an
Omega. = Claire
becomes despondent
once her Heat is over;
Sheppard is mystified on
why she doesn’t act like
an Omega.

6. Both Drocco and
Sheppard seek outside

SOTO_000505
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 20 of 23

help to get their Omegas
to act right rather than
ask their Omegas why
they don’t act right.

7. Cailyn escapes the
second she has an
opportunity = Claire
escapes the second she
has an opportunity.

Like you said, she did not
quote any of my exact
phrasing, so there really is
probably nothing we can do.
I also do not want to risk
having my books taken
down. I guess the best I can
do is just let the author
know that yes I did read it,
and that NO I am not going
to make a public statement
that I think the book is not a
copy. I'd love to send her a
strongly worded letter from
an attorney, but I have no
idea how I would do that.

Ugh,
Addison

On Mon, Apr 16, 2018 at
5:23 AM, Bethany Burke
<bethany@blushingbooks.co
m> wrote:
I appreciate the heads up
about the plagiarism. It’s
ironic - if someone had
stolen a couple paragraphs
of your writing but
inserted them into a
completely different plot

SOTO_000506
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 21 of 23

line we'd be able to go
after them. Steal your
entire plot but not steal
your verbiage and it’s
much more difficult. The
problem we run into in any
circumstances like this is
(what a surprise)
Amazon. Whenever
there’s a significant
dispute about a book,
Amazon’s position is that
they won't get involved in
disputes between authors.
We could probably raise
enough of a stink that
she'd have to take the
book down but I worry
that a possible outcome is
that we’d have to take
your books down as well.
I am looking at her books
now - what about the
other two books in the
series?

I will buy this book and
read it - if any of our loyal
fans have sent you any
specific comparisons let
me know. I saw one
review which said that it’s
not THAT MUCH like your
books because one of the
characters is more
complex. So if stole the
entire plot of Star Wars
but made Leia more
interesting, that would be
OK? What bullshit.

I don’t blame you for
being bummed but
sometimes ironically
controversy can help sell
books - just the mention
of your books in her
reviews is likely selling
some books. But send me
what you have
documenting this and I will
run it by our attorney.

SOTO_000507
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 22 of 23

We are actually right now
doing a very high level
Facebook marketing
program with a consultant
and one of the things
we're doing with her is
working on how to use
Facebook to sell the
backlist. You are
definitely already on the
list of authors that we
want to experiment with
but I will make sure you
are on the top of the list.

Anne

> On Apr 16, 2018, at
1:19 AM, Rachelle Soto
<rachellespen@gmail.com
> wrote:

>

> Hi ladies,

>

> Another Omegaverse
series has come out that is
a blatant knockoff of

BTBB. It’s called Crave To
Conquer, by Zoey Ellis. It’s
so close to the plot of
btbb, that I’m getting
constant messages from
readers letting me know
someone copied my story.
I've ignored it, but its
really getting me down.
Since it’s not outright
plagiarism, I don’t think
there’s anything that can
be done, but I thought you
might need to know.

>

> Thoughts

>

> Also, I want to run some
Facebook ads for the
series. What do you think?
>

> -Addison

>

> Sent from my iPhone

SOTO_000508
Case 5:18-cv-00920-G Document 49-9 Filed 06/03/19 Page 23 of 23

SOTO_000509
